internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number legend refer reply to date date taxpayer state x date date amount a amount b amount c system d system e dear this responds to your request of date as supplemented for a ruling granting a waiver under sec_101 and sec_7702 of the internal_revenue_code you ask that certain flexible premium universal_life_insurance policies identified in your submissions be treated as life_insurance contracts for federal tax purposes the information submitted indicates that taxpayer is a stock_life_insurance_company subject_to subchapter_l of the code and licensed under the laws of state x and files annual facts statements with the insurance department of state x of more than amount c insurance policies in force taxpayer has identified amount a insurance policies that fail to qualify as life_insurance contracts under the applicable provisions of sec_101 and sec_7702 of the internal_revenue_code each of the failures was caused by clerical errors either the customer service representatives made improper overrides manually to the system or the customer service representatives ignored the error report automatically generated by the system these actions breached standard procedures that were in place and resulted in the acceptance of premiums in excess of the guideline premium limits the amount a policies were initially issued by system d and administered on system e when an application is submitted the policyholder information is entered into system d once the application is in good order and an approval is received the premium is applied and the contract is transferred to system e since system d does not test the premium for compliance with the guideline_premium_requirement system e tests new policies immediately following the transfer to system e all of the amount a failures were caused by the fact that the customer service representatives did not follow the standard method of handling the failed policies that appeared on the status report in all cases the customer service representatives either overrode the automatic functions alerting them that the premiums received were in excess of the guideline premium limits or ignored the error report automatically generated by the system since the standard procedures were not followed the policyholders were never contacted with the option to modify the contract or accept a return of the excess premium and the contracts failed the guideline premium limits in order to prevent future failures taxpayer has strengthened its compliance procedures with respect to overrides taxpayer no longer permits customer service representatives to independently perform override functions independent access is restricted to managers override functions are not permitted to be performed without prior explicit approval from management in addition the fact that an override function has been performed is required to be documented in the policyholder’s file this documentation makes it simpler to identify and correct any inappropriate override that would otherwise result in a failed contract further if an inappropriate override is performed on the system causing a violation of the guideline premium limits the pertinent contract is listed on the weekly error report if the error is not immediately corrected the contract remains on the report until appropriately handled if for whatever reason the error on the error report is not corrected within fifteen days the excess premium is automatically refunded to the policyholder taxpayer has also strengthened its compliance procedures with respect to how the error list is handled previously although customer service representatives were required to and trained how to address each error on the error report if a customer service representative failed to follow administrative procedures an error listed on the report could nonetheless result in a failed contract over time the error list has been generated more frequently and now comes out on a weekly basis currently if a failure shows up on the error list the agent for that policy is contacted if the agent does not respond within days the customer service representative will manually refund the excess premium to the policyholder if this is not done the excess premium is not applied to the policy or kept in suspense until the violation is appropriately handled in addition the violation automatically stays on the weekly error report until the violation has been corrected only amount a or less than amount b percent of a total of over amount c policies currently in force failed to comply with the statutory provisions in question taxpayer represents that it is prepared to return excess premiums with interest or increase the death_benefits on all amount a policies law and analysis sec_101 of the internal_revenue_code excludes from gross_income any amount_paid by reason of the death of the insured under a life_insurance_contract known as a flexible premium contract only if the contract satisfies either the guideline_premium_limitation and the applicable_percentage limitation of sec_101 and ii or the cash_value test of sec_101 sec_101 applies to contract issued before date sec_7702 provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal tax purposes a contract must be a life_insurance_contract under applicable law and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value corridor requirements of sec_7702 and d the guideline_premium_requirement of sec_7702 provides that the premiums_paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 and a minimum interest rate assumption of six percent the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured’s attained ages and using a minimum interest rate of four percent the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline single and guideline_level_premium policies qualifying as life_insurance contracts under sec_7702 must also satisfy the cash_value corridor of sec_7702 the corridor specifies a minimum ratio of death_benefits as defined under sec_7702 to cash surrender values sec_101 provides that if in order to comply with the requirements of sec_101 any portion of any premium paid during any contract_year is returned by the insurance_company with interest within days after the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year similarly sec_7702 provides that if in order to comply with the requirements of sec_7702 any portion of any premium paid during any contract_year is returned by the insurance_company with interest within days after the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year pursuant to sec_101 and sec_7702 the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_101 and sec_7702 respectively this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied because of reasonable error and that reasonable steps are being taken to remedy the error under the facts as submitted the failure of amount c policies to satisfy the requirements of sec_101 and sec_7702 was caused by reasonable error taxpayer has instituted procedures to reduce or eliminate the likelihood that such errors will recur taxpayer also has taken reasonable steps to remedy the failure of the policies to satisfy the requirements of sec_101 and sec_7702 as the case may be conclusion accordingly based on the information submitted the failure of amount a contracts to satisfy the requirements of sec_101 and sec_7702 is waived pursuant to sec_101 and sec_7702 respectively however any contracts that are not cured within days of the date of this letter are not covered by this waiver except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely acting associate chief_counsel financial institutions and products by mark s smith
